DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on 07/13/2022.
The application has been amended as follows: 
Claim 1. (currently amended) A method for distinguishing plaque and calculus, used in a device, comprising: 
emitting, by a blue light-emitting diode, blue light to illuminate teeth in an oral cavity, wherein the blue light is used to generate autofluorescence of plaque and calculus on the teeth;
sensing, by an image sensor, the autofluorescence of plaque and calculus; and 
distinguishing, by a processor, a plaque area and a calculus area on the teeth based on the autofluorescence; 
wherein the blue light-emitting diode emits blue light within the same wavelength bands during a time period, and the blue light-emitting diode emits blue light during the time period with a light source output power having a modulation waveform;
wherein the step of distinguishing a plaque area and a calculus area on the teeth based on the autofluorescence further comprises:
distinguish, by the processor, the plaque area and the calculus area according to a first autofluorescence cycle of the calculus and a second autofluorescence cycle of the plaque during the time period.
Claim 3. (canceled)
Claim 6. (currently amended) A device for distinguishing plaque and calculus, comprising: 
a blue light-emitting diode, emitting blue light to illuminate teeth in an oral cavity, wherein the blue light is used to generate autofluorescence of plaque and calculus on the teeth;
an image sensor, sensing the autofluorescence of plaque and calculus; and 
a processor, distinguishing a plaque area and a calculus area on the teeth based on the autofluorescence;
wherein the blue light-emitting diode emits blue light within the same wavelength band during a time period, and the blue light-emitting diode emits blue light during the time period with a light source output power having a modulation waveform;
wherein the step of distinguishing a plaque area and a calculus area on the teeth based on the autofluorescence further comprises:
distinguish the plaque area and the calculus area according to a first autofluorescence cycle of the calculus and a second autofluorescence cycle of the plaque during the time period.
Claim 8. (canceled)

Allowable Subject Matter
Claims 1, 4-6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 6 similarly define the features of “distinguish the plaque area and the calculus area according to a first autofluorescence cycle of the calculus and a second autofluorescence cycle of the plaque during the time period”, which in combination with other features in claims 1 and 6, are not taught or suggested by the art of record.
	Claims 4-5 are dependent upon claim 1.
Claims 9-10 are dependent upon claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667